677 S.E.2d 847 (2009)
DOT
v.
David C. BLEVINS.
No. 59A09.
Supreme Court of North Carolina.
June 2, 2009.
Jones P. Byrd, Asheville, Matthew W. Kitchens, for Blevins.
The following order has been entered on the motion filed on the 29th day of May 2009 by Plaintiff for Extension of Time to File Brief:
"Motion Allowed. Plaintiff (DOT) shall have up to and including the 15th day of June 2009 to file and serve his/her brief with this Court. By order of the Court in conference this the 2nd day of June 2009."